Citation Nr: 1702813	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss disability. 

2.  Entitlement to service connection for a seizure disorder, claimed as a residual of tick bites. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps (USMC) from March 1974 to March 1978. The Veteran also served in the Oklahoma Army National Guard until he retired in 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, granted service connection for bilateral hearing loss; an initial noncompensable disability rating was assigned, effective March 24, 2011--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's denial of an initial noncompensable rating assigned to the service-connected bilateral hearing loss to the Board. 

This appeal also stems from a February 2013 rating action of the VA RO in Muskogee, Oklahoma. By that rating action, the RO, in part, denied service connection for a seizure disorder.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal resides with the Muskogee, Oklahoma, RO.

In May 2015, the Veteran testified before the undersigned during a video conference hearing conducted via the Muskogee, Oklahoma, RO.  During the hearing, the Veteran's representative submitted additional evidence in support of the appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not required.  38 C.F.R. § 20.1304 (2016). 

Regarding the claim for service connection for a seizure disorder, the RO separately denied this claim, as well as a claim for service connection for residuals of tick bites, in the appealed February 2013 rating action.  However, in testimony before the undersigned, the Veteran's then-attorney maintained that the Veteran's seizure disorder was a residual of his tick bites, and requested that the two issues be combined. (Transcript (T.) at page (pg. 27)).  Thus, in view of the Veteran's then-attorney's argument, the Board has combined and recharacterized the claims as reflected on the title page. 

In July 2015, the Board, in part, remanded the matters on appeal to the RO for additional substantive development.  Notably, the RO was to schedule the Veteran for VA examinations to determine the severity and etiology of his service-connected bilateral hearing loss and seizure disorder, respectively.  VA examined the Veteran in March and April 2016.  (See March and April 2016 VA Audio and Seizure Disorder Disability Benefit Questionnaires (DBQs) and opinion)).  These matters have returned to the Board for further appellate consideration. 

The record shows that the Veteran was previously represented by Robert C. Brown, Jr., Attorney at law.  In July 2016, VA received VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) that granted a power-of-attorney in favor of Disabled American Veterans (DAV) regarding the claims on appeal.  The Board recognizes the change in representation in the instant appeal and has indicated the same on the title page.  

In support of the claim for service connection for a seizure disorder, the Veteran's previous representative, Robert C. Brown, Jr., Attorney at law, submitted an opinion, prepared by Dr. J. E.  As the Board is granting service connection for a seizure disorder in the decision herein, the Veteran is not prejudiced by its decision not to refer the claim to the Agency of Original Jurisdiction (AOJ) to have it initially consider Dr. J. E.'s opinion in a SSOC.  38 C.F.R. § 19.9(b) (2016).  Thus, the Board will proceed with its appellate review of the claim for service connection for a seizure disorder in the decision below. 

The Board notes that there is no indication that the Veteran is unable to maintain substantially gainful employment due to his service-connected bilateral hearing loss disability.  Therefore, there is no implicit claim for entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Board acknowledges that the evidence of record has raised the issue of entitlement to a TDIU relating to his newly service-connected seizure disorder (granted herein), which matter is referred for adjudication below. 

In the Introduction of its July 2015 decision, the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) was raised by the Veteran's previous representative during the May 2015 hearing before the undersigned.  (T. at pg. 28).  However, it does not appear from a review of the Veteran's electronic record that the AOJ has undertaken any action on this newly raised claim.  Thus, the issue of entitlement to TDIU is AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has, at its highest degree of severity, Level V and Level I hearing acuity in his service-connected right and left ears, respectively. 

2.  There is no evidence that the schedular rating criteria are inadequate to rate the Veteran's service-connected bilateral hearing loss over and above that which is contemplated in the assigned schedular rating or that there are combined effects of service-connected disabilities which create an exceptional or unusual disability picture.

3.  Resolving reasonable doubt in the Veteran's favor, a seizure disorder is related to in-service tick bites and resulting Rocky Mountain Spotted Fever. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable schedular or extraschedular rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Regarding the initial rating claim decided herein, it arose from the Veteran's disagreement with the RO's assignment of an initial noncompensable disability rating following the grant of service connection for bilateral hearing loss in the appealed August 2011 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the Veterans Claims Assistance Act of 2000 (VCAA) notice is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for bilateral hearing loss. 

Concerning the claim for service connection for a seizure disorder, the Board is granting the claim in the decision below.  As this represents a full grant of the benefit sought, any further discussion of VA's duties to notify and assist is not required. 

VA also fulfilled its duty to assist the Veteran with his initial rating claim decided herein by obtaining all relevant evidence in support of this claim, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA and private treatment records.  In addition, the Veteran provided testimony in support of his claim before the undersigned in May 2015.

VA examined the Veteran to determine the current (then) severity of his service-connected bilateral hearing loss in July 2011, July 2012 and March 2016.  (See July 2011 and July 2012 VA audio and VA fee basis examination reports, respectively, and March 2016 VA Audio Disability Benefits Questionnaire (DBQ)).  (The July 2012 VA Fee Basis Audio examination report is associated with the Veteran's attorney's May 2015 written argument to VA, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on June 4, 2015).  The VA examiners conducted audiological evaluations to determine the current level of the Veteran's hearing loss under the appropriate schedular criteria.  
The March 2016 VA audiologist provided an opinion on the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities in compliance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations are thereby deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations or opinions concerning the initial rating claim decided herein is not necessary.

Finally, a discussion of the Veteran's May 2015 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016). Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The initial rating claim decided herein was identified at the above-cited hearing. Information was also elicited from the Veteran concerning the severity of his hearing loss and its effect on his daily living and occupational functioning. 

In light of the foregoing, the Board concludes that all of the available records and medical evidence have been obtained in order to make an adequate determination  such that no further notice or assistance is required to fulfill VA's duty to assist in the development of the initial rating claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.


II. Legal Analysis

A. Initial Rating Claim-Bilateral Hearing Loss

The Veteran seeks an initial compensable rating for his bilateral hearing loss disability, to include on an extraschedular basis.  In the analysis below, the Board finds that the preponderance of the evidence of record is against a schedular compensable initial rating for the service-connected bilateral hearing loss disability. The Board also finds that the evidence does not warrant referral for an extraschedular rating for the bilateral hearing loss disability.  After a brief discussion of the laws and regulations pertaining to initial rating and hearing loss claims, the Board will separately discuss the Veteran's claim on a schedular and extraschedular basis.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Schedular Analysis

The RO has assigned a noncompensable disability rating for the Veteran's bilateral hearing loss, effective March 14, 2011, in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86  (2016).

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.
As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For reasons that are outlined below, the Board finds that the preponderance of the evidence of record is against the claim for an initial compensable rating for service-connected bilateral hearing loss disability. 

In the appealed August 2011 rating decision, service connection was granted and an initial noncompensable rating was assigned for hearing loss of both ears.  The Veteran contends that his bilateral hearing loss is more severe than that reflected in the currently assigned noncompensable disability rating.

Pertinent evidence includes a July 2011 audiological evaluation that revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, and speech recognition scores were reported as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
20
55
55
36
90
LEFT
20
50
75
75
55
94

In July 2012, the Veteran underwent a VA fee basis audiological evaluation.  As audiometric testing in pure tone thresholds from 1000-4000z Hertz were reported in graph form, the examining audiologist provided a narrative of the average pure tone thresholds, in decibels, as 46 and 33 in the right and left ears, respectively.  Speech recognition scores, using the Maryland CNC test, were 92% in each ear.  

In addition, a March 2016 VA audiological evaluation is also of record.  On audiometric testing, pure tone thresholds, in decibels, and speech recognition scores were reported as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
65
80
75
62
90
LEFT
15
35
65
65
45
94

With regard to a schedular rating, when applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the July 2011 audiometric evaluation revealed Level II and Level I hearing acuity in the right and left ears, respectively, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The July 2012 audiometric evaluation revealed Level I hearing acuity in both ears, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating.  Finally, the March 2016 audiometric evaluation revealed Level V hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating

In addition, as none of the above-cited audiological evaluations reflect that the Veteran had 55 decibels or more in all pure tone thresholds from 1000-4000 Hertz, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, exceptional hearing impairment has not been demonstrated and, thus, 38 C.F.R. § 4.86 is not for application in the appeal. 

In consideration of the above, the Board finds that the preponderance of the evidence of record is against an initial compensable schedular rating for the Veteran's service-connected bilateral hearing loss disability. 


Extraschedular Analysis

The Board also finds that the evidence does not warrant referral for an extraschedular rating for the bilateral hearing loss disability.

According to 38 C.F.R. § 3.321(b)(1) (2016), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. Initially, there must be a comparison between the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In its July 2015 remand directives, the Board requested such an opinion.  This opinion was provided by a VA examiner in April 2016. 

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.

The April 2016 VA audiologist specifically opined that the Veteran would have difficulty understanding speech in noisy environments, even with hearing aids, and that he needed to use them in order to improve communication in all situations.  The VA audiologist noted that even with the use of hearing aids, that the Veteran would experience communication and localization errors. 

In consideration of the above, the Board finds that the preponderance of the evidence of record is against an initial compensable extraschedular rating for the Veteran's service-connected bilateral hearing loss disability. 

The Board observes that the Veteran testified that his hearing loss had affected his daily activities and employment positions because he had to request people to repeat their conversations and that he was unable to work around loud equipment, respectively.  (T. at pg. 33).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  The record does not present such an "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. §  3.321 (b)(1).  

While the April 2016 VA examiner indicated that the Veteran's hearing loss had an effect on certain type of employment (i.e., occupations that require normal hearing as a condition of employment), the record reflects that the Veteran retired from his previous employment as an air conditioning mechanic in 2014 because of his seizure disorder, not as a result of his hearing loss.  (T at pg. 28).  This does not suggest that the service-connected hearing loss resulted in marked interference with employment.  For example, there is no indication during his employment as an air conditioning mechanic that the Veteran had required significant time off from work or required frequent hospitalizations for his hearing loss.  Rather, the difficulty and effects from the hearing loss have been described in terms of having difficulty with conversations with individuals.
In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, there is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  As noted above, the record reflects that the Veteran retired from his previous employment as an air conditioning mechanic in 2014 because of his seizure disorder, not as a result of his hearing loss.  (T at pg. 28). Thus, and as indicated by the Board in the Introduction, an implied claim of entitlement to a TDIU due to the Veteran's bilateral hearing loss has not been raised by the record.  Rice, supra.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of the Veteran's other service-connected disability (tinnitus), in concert with his hearing loss, create an unusual or exceptional disability picture.  In fact, the April 2016 VA examiner specifically indicated that the Veteran's tinnitus did not impact his ordinary conditions of life, to include employment.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

B. Service Connection Claim-Seizure Disorder

The Veteran seeks service connection for a seizure disorder.  After a brief discussion of the laws and regulations pertaining to service connection, the Board will analyze the merits of the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

That a disease was present in service alone is not enough.  There must be chronic disability resulting from that disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)), to include organic diseases of the nervous system, such as a seizure disorder.  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  In this case, as organic diseases of the nervous system are a chronic disease, and the Veteran has been diagnosed with a seizure disorder, the theory of continuity of symptomatology is applicable to his claim.  38 C.F.R. § 3.309(a).  

The Veteran contends that during annual training with the Oklahoma National Guard in June 2002, he sustained tick bites that led to Rocky Mountain Spotted Fever and, ultimately, his seizure disorder.  The Board will resolve reasonable doubt in the Veteran's favor and award service connection for a seizure disorder.  

The Board finds that Hickson element number one (1), evidence of a current disability, has been met.  A March 2016 VA Seizure Disorder DBQ contains a diagnosis of tonic-clonic seizures or grand mal (generalized convulsive seizures).  Thus, Hickson element number one (1), evidence of a current disability, has been met.

Regarding Hickson element number two (2), evidence of an-inservice disease or injury, the Veteran sustained tick bites while on annual training (noted as active duty) with the Oklahoma Army National Guard from June 8-26, 2002.  The tick bites were considered to have been in the line of duty.  (See DA Form 2173, dated in August 2002).  The Veteran developed Rocky Mountain Spotted Fever that resolved.  On January 10, 2003, the Veteran suffered another seizure while on inactive duty for training (INACDUTRA).  (See DA Form 2173, dated January 10, 1973).  The Veteran was issued a temporary profile in January and December 2003, the latter expired on March 28, 2004.  As the STRS show that the Veteran sustained tick bites while on annual training (noted as active duty) with the Oklahoma Army National Guard from June 8-26, 2002, and that he subsequently developed Rocky Mountain Spotted Fever, a disease which he contends was the onset of his currently diagnosed seizure disorder, the Board finds that Hickson element number two (2), evidence of an-inservice disease or injury, has been met. 

Thus, the crux of the claim hinges on Hickson element number three (3), evidence of a nexus to military service.  There are private and VA opinions that are supportive of and against the claim. 

Evidence in support of the claim includes an August 2016 report, prepared by J. E., M.D., a Board-certified specialist in environmental medicine.  Dr. J. E., reviewed the above-cited service treatment records, as well as post-service evidence reflecting that the Veteran had sustained possible alcohol-withdrawal-related seizures.  After a review of the above-cited evidence, Dr. J. E. opined that it was more likely than not the Veteran had been bitten by a tick that had Rocky Mountain Spotted Fever, that the Rocky Mountain Spotted Fever had changed the seizure threshold in his brain and that it had resulted in his seizure disorder.  Dr. J. E. reasoned that without treatment, up to 60 percent of people with Rocky Mountain Spotted Fever would experience organ damage, to include the brain, and up to 30-35 percent of people would die.  Dr. J. E. maintained that the Veteran's [in-service] treatment for Rocky Mountain Spotted Fever did not occur in a timely enough manner to have stopped him from having an elevated Rocky Mountain Spotted Fever titer which meant that his body became infected with the Rocky Mountain Spotted fever trypanosoma and more likely than not had caused injury to his brain, had contributed to the lowering of his seizure threshold and, ultimately, the onset of his [current] seizure disorder.  (See August 2016 report, prepared by Dr. J. E.). 

Evidence against the claim includes an April 2016 VA physician's assistant (PA)'s opinion.  After a review of the service treatment records and post-service treatment records of the Veteran having sustained possible alcohol-withdrawal-related seizures, the VA examiner opined that there was no evidence that the Veteran's current seizure disorder was etiologically related to his Rocky Mountain Spotted Fever, and that it did not occur while on active duty.  The VA PA reasoned that an August 2002 report reflecting that the Veteran's first reported seizure at a bingo hall was possibly-alcohol related contained no reference to the Veteran appearing toxic with systemic symptoms or evidence of encephalitis related to Rocky Mountain Spotted Fever.  The VA PA noted that a computed tomography (CT) scan of the Veteran's head in 2002 had been found to have been "normal" with "no abnormalities noted."  The VA PA also noted that a January 2004 report also remarked that the Veteran's seizure disorder "could be due to ETOH abuse," and that the Veteran had continued to have break through seizures intermittently since 2002.  (See April 2016 VA PA's opinion). 

In this case, the Board is presented with an evidentiary record that is against and supportive of the claim for service connection for a seizure disorder.  The Veteran's service treatment records confirm that he had sustained tick bites while on annual training and that he subsequently developed Rocky Mountain Spotted Fever.  With regard to a nexus to service that favors the claim, there is a private medical opinion, and the Veteran's credible lay statements and testimony before the undersigned.  Given the entire record, the Board is unable to find that the preponderance of the evidence of record is against the claim for service connection for a seizure disorder.  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for a seizure disorder is warranted. 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 

Service connection for a seizure disorder is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


